OFFICE   OF   THE   ATTORNEY     GENERAL     OF TEXAS
                                       AUSTIN
GROVER     SELLERS
Arroa~rr    GENERAL




                                        ‘Opinion   Ho.   0=-?36j
        "1 shall thank you to advise nosthe
    propar procedurets follow in aaK\g the
    aases8uw&,,levy and aolleetlon.a ..
          By trerkywith Ypein F;Itne yroi 1213, the United
S8atssexprerslyrsnounoedall olain ta the territorywbfch
16 now 8he 38&a of Tsxalr.W~hiJe u sovotoignnation,and
prior to her amcca6ian, Tama declaredby act of her i)on-
@eso, that oivil and olitio41juriedlcOlon af the &qmblia
of Teams axtendedto t!a f~llwlng bound4ryaloag.th4dba-
aoaatr




          Oalvestoa County ma ortratsd by aziAct of the
Congrws of the 3e;lublid  of Tcaa on i!my 15, 3.838. 1
Camel's Lam 1683,     Thr boundaris5 WUa-ersdeffzd   in
1839, and egaszinin 18&l, whf&h'Latturd~llneatfoaFe:wi.ne
In effect. Tiiecrllo b&&in ut a pol~t %a the shw,rar QP
t&e Gulf 0E Xexlaosa and aher sotkingtha 4wt, north end
wet linaa of tiw county,the au8 acirntinusa:
                                                                                     __ _.




                                                                               617

i40n0tab3.4   G4OT$4   8.   3seppuwd,   ?a&*   1,




              AsMule 723%, uhiob        pwidest

            *A64666si&nt: or land8 re:rderadto the
       Coraptraller  under the ravieioxia of thir
       ohaptershell&s mrde gy the patty r&dering
       ths M     w&a' orfh as to %hels value1 but
       if thu Ca*~tmll4r thirt!cr  the vrluatioatoo ,
       low he shallobjeotlaod it the Gmptroller
       aad thenperty rendering the hnd 6wot
    _. agree, Ween the Camptrolbar rhlll %uaesa
       the aaae at 8ueh f&ue 4s he aurythinkit
        fr worthy aad, li      the pemy rendering          feda
       the th4:'ass44oia4nt   is too high, he is4y
       appeal to the board of equU.so"vion,          whi4I.t
       fer rudb gnupos*s   shall  cv~Mtls%     of the
       Gwsmvr, AttorneyOenerel        sad t&e 3eeotretery
       of State, and Choir    dooirloxt  shalL    be %ml~e

              lrrtiols7293; wialoh        wid4s     that    "The .blliea
  . . upon lands aituotedin t r e territorynotilaid off
&o cwuaties; shall bo pald and aol..leatcd at the~~of’fice
of the Cwaptroller, under tuok xw‘ug;uSatioasPB be may
adclst for that piqw4ec*
              These 40mtitu%i*rl%l       and n~4tutiory      ps#~i8iQn8
set ouo &IS the lrsssntiala
                          of the ntseesiq   and aolleatlq
otrwtwe on the taxableintereateLn Land in t&e barri-
tory in qusstioa.  The deeellaand~~enrhmiaaare 1ehto
tCe Coaptr~ller'o rufe+r&xhg.po~~er given hia by the
%tatuteequotad.
           The levy& sf‘th &ax eiitiieterritoryioqtired
atcut ia tmludod fr the lee+ fixed by t&a board provided
f@s in Article7541, wU.cL io uaqxmed of the Gavemos,
the Cozptrollez,nn~   t&i &ate Trea8ur~rc A levy 0Z texe8,
68  io poLr&edosctby Caolep,ia the set wlicrBSixes the
sub ectc.>andfrte of tttxstlon.XIX Gwoley Taxatioa(4tiX
Ed. j 20@+1 sec. 1012.   The subject of twtiou  ia fixed
by Article  BUS 9ectio.i   1, of &Ike Cmst~tutilw~and Artiole
7043, vit., wi propertywit& ttis Aet6,w %nd only the
fixirtg of Ctiarltu lo delegatedho th* hoard acraosdlngto
the   fmula     set    out in said dx%lol.e 7043.          'Ptrlrr rate   90
Pfxed ia a;?plicabhto the territmp hera conridertd.
.-